Citation Nr: 1754757	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1970 with additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In May 2017, the Veteran submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of that evidence.  That evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C. § 7105(e) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Right Ear Hearing Loss

The Veteran was afforded a VA audiological examination in July 2010.  Testing at that examination revealed a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  Based on the examination and a review of the record, the VA examiner opined that it is less likely as not that the Veteran's right ear hearing loss is caused by or a result of in-service noise exposure.  As a rationale for the opinion, the examiner explained that the report of medical examination for separation from active service does not include an audiogram, and that the Veteran's hearing was within normal limits from 500 Hertz (Hz) to 6000 Hz on testing in July 1972, two and one-half years after his separation from active service.  A September 2005 report by the Institute of Medicine on noise exposure in the military concluded that, based on current knowledge, noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed-onset noise-induced hearing loss weeks, months, or years after the exposure event.  Therefore, the examiner concluded that the Veteran's right ear hearing loss is more likely due to etiologies other than in-service noise exposure, such as aging, hypertension, diabetes, usage of potentially ototoxic medications, inactive duty noise exposure, and recreational noise exposure.

However, the examiner also opined that the Veteran's left ear hearing loss is at least as likely as not caused by in-service noise exposure because hearing loss consistent with noise-induced hearing loss "was documented a relatively short time after active duty on a 4/72 reserve audiogram, with no noise exposure between active duty and that audiogram".  This opinion contradicts the examiner's earlier statement that "there is no scientific support for delayed-onset noise-induced hearing loss weeks, months, or years after the exposure event."  Given the internal inconsistency of the examiner's opinions, the Board finds the opinion as to the Veteran's right ear hearing loss to be inadequate for decision-making purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  Therefore, the issue must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes also that, in May 2017, the Veteran submitted an article from The Journal of Neuroscience entitled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss".  The article indicates that there is scientific evidence that noise-induced hearing loss will initially improve after exposure, but that damage from the exposure may also cause hearing loss that is delayed by months and that can progress for years.  On remand, the clinician who provides the addendum opinion must address this article.

Increased Rating for Left Ear Hearing Loss

The Veteran was most recently provided an examination as to his service-connected hearing loss in July 2010, more than 7 years ago.  At the May 2017 Board hearing, the Veteran testified that his hearing has worsened since that time, and he now must use hearing aids and "can't hear anymore."  In light of the Veteran's statements, the Board finds that a new VA examination is required so that the current severity of the Veteran's service-connected hearing loss may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the clinician who conducted the July 2010 VA audiological examination or, if that clinician is unavailable, to another similarly qualified VA clinician for a new audiological examination and an addendum opinion.  The VA clinician is asked to review the record and then respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss is causally or etiologically related to his active service, to include his in-service exposure to noise?

The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test for both ears.  The examiner should report all reported manifestations related to the Veteran's service-connected hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner must clarify whether there is a scientific or medical basis for delayed-onset noise-induced hearing loss in view of the seemingly inconsistent statements in the May 2010 VA examination report.  Specifically, the examiner must reconcile the statements that "there is no scientific support for delayed-onset noise-induced hearing loss weeks, months, or years after the exposure event" but that the Veteran's left ear hearing loss is as likely as not due to his in-service noise exposure because it was documented approximately two and one-half years (or, as stated in the May 2010 VA examination report, "a relatively short time") after his separation from active service.  Any opinion given must also reflect consideration of the article, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" from The Journal of Neuroscience, which the Veteran submitted in May 2017 and which appears to describe a medical basis for delayed-onset noise-induced hearing loss.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

